Citation Nr: 0111622	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence relates the veteran's current 
low back disability to his period of active service.


CONCLUSION OF LAW

A low back disability was incurred in or aggravated by active 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board recognizes that the prior 
Board remand characterized the issue on appeal as whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a back disability.  
However, the Board finds that the issue on appeal is more 
appropriately identified as entitlement to service connection 
for a low back disability.  The veteran previously claimed 
entitlement to service connection for a back disability in 
May 1976.  By rating decision dated July 1976, the RO denied 
service connection for a back disability as well as various 
other conditions based on a May 1976 compensation claim.  The 
veteran filed a timely Notice of Disagreement to this rating 
decision.  The RO thereafter did not issue a Statement of the 
Case regarding the back disability or request clarification 
as to whether any issues were not being appealed.  See 
38 C.F.R. § 19.26 (2000).  Accordingly, the Board finds that 
the rating decision of July 1976 is not final as to the claim 
for service connection for a back disability and the 
veteran's claim as to this issue has remained open.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

The veteran contends that his current low back disability is 
due to an injury that he sustained during active duty.  The 
Board notes that effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000, was signed into law.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

In addition, the Board acknowledges that the veteran's 
service medical records are unavailable.  They were 
apparently destroyed by fire at the National Personnel 
Records Center in St. Louis, Missouri.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The VA is also under a duty to 
advise the veteran to obtain other forms of evidence, such as 
lay testimony or lay affidavits supporting his contentions.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo 
v. Derwinski, 2 Vet. App. 619, 620 (1992).  When service 
medical records cannot be located, VA has a heightened duty 
to explain its findings and conclusion.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Russo v. Brown, 9 Vet. App. 46, 
51 (1996).

In this case, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  Although the veteran was initially informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a necessary basis for service connection, see 
VCAA, supra, the RO subsequently considered the merits of the 
veteran's claim.  Moreover, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are private medical records in the file, as well as medical 
specialist opinions.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim and has testified at a personal hearing before the 
Board.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2000).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2000).

In relation to the present appeal, the Daily Sick Reports and 
Morning Reports of the veteran's unit show that he was on 
sick call one day in April 1943 and that he was hospitalized 
from May to July 1943.  The records do not identify the cause 
of the illness or hospitalization.

Records from the veteran's former employer, Allis-Chalmers 
Manufacturing Company (Allis-Chalmers), disclose that he 
complained of low back pain on several occasions from 1952 to 
1967.  He reported a history of hospitalization in 1943 but 
denied back injury.  Entries dated from 1958 to 1960 show 
that the veteran complained of sciatica but that he had a 
full range of motion and x-rays were normal.  He was found to 
be unable to work due to chronic low back syndrome in May 
1973.  It was noted that the veteran believed that his 
condition was due to an injury on the job.  A February 1973 
letter from John W. Terry, M.D., stated that he had examined 
the veteran and that the veteran was totally disabled due to 
a chronic low back syndrome.

During an April 1975 VA examination, the veteran complained 
of low back pain for the past four years that radiated into 
the right lower extremity.  An x-ray of the lumbosacral spine 
revealed minimal degenerative disc disease at L4-L5 and at 
the lumbosacral articulation.  In a statement submitted in 
July 1976, the veteran reported that he incurred broken ribs, 
a ruptured spleen, punctured lung, and back injury in 
service.  The physicians who initially treated him after 
discharge from service were now deceased.  The veteran's 
sister wrote that she was notified by the Red Cross of the 
veteran's serious accident in service.  In July 1976, Dr. 
Terry stated that he had treated the veteran since June 1960 
for back pain.  The veteran provided a history of being 
involved in a jeep/truck accident in service in April 1943.  
Dr. Terry believed that the veteran's back pain was related 
to this in-service injury.

During a VA examination in September 1976, the veteran stated 
that he had injured his back in April 1943.  The symptoms had 
now worsened with low back pain that radiated to the right 
knee.  The veteran claimed that he was totally disabled and 
could only sit at home.  He was diagnosed with minor 
degenerative joint disease based upon radiographic findings 
and the examiner commented that the veteran's reported 
symptoms were not appropriate to the objective findings.

Records from Dr. Terry show that he provided the veteran with 
low back injection treatments from July to November 1979.  In 
a November 1979 letter, he stated that he had treated the 
veteran since 1956 for low back syndrome and that the 
condition had recently worsened and had not responded to 
treatment.  A report from the following month noted 
tenderness and limited motion of the lumbosacral area, and 
lumbar radiculitis.

VA outpatient records from 1990 to 1997 contain no complaints 
or findings related to the veteran's back.  Records received 
from Adebayo Yusuf, D.C., and St. Michael Hospital dated 
October 1995 to February 1996 show that the veteran was 
treated for cervical pain and stiffness following an auto 
accident.  The veteran was discharged from Dr. Yusuf's care 
with a diagnosis of traumatic cervico-thoracic 
musculoligamentous strain.  No objective findings were made 
regarding the low back.

During a VA examination in May 1997, the veteran reported 
that he was in a motor vehicle accident during active service 
and that he had low back pain since 1945.  It ached two weeks 
of every month and the pain increased with activity.  He 
presently worked full-time and did not lose time from work 
due to pain.  Physical examination found tenderness over the 
lumbosacral joint, L5, and right sacroiliac joint.  The x-ray 
of the sacroiliac joint revealed bilateral sacroiliitis with 
elements of degenerative change and ligamentous 
calcification, and the x-ray of the lumbosacral spine found 
vascular calcification and advanced degenerative arthritic 
disease.  The veteran was assessed with low back pain 
secondary to degenerative arthritis.  During a hematological 
examination two days later, the examiner's diagnoses included 
residual pain and disability due to a traumatic back injury 
in 1944.

The veteran's sister submitted statements in October 1997 in 
which she related that the veteran had visited her in 1945 
and shown her scars on his head and stomach from his accident 
in service.  She also saw that his ribs had been broken.  In 
his VA Form 9, the veteran explained that he denied a back 
condition while applying for employment with Allis-Chalmers 
because he needed the job.  He later sustained a back injury 
at Allis-Chalmers but he did not believe that it was the 
source of his present disability.

In February 1999, a VA medical specialist reviewed the 
veteran's records and found that the veteran did not have 
significant back complaints until 1973.  Therefore, the 
specialist noted that the veteran was asymptomatic for 
approximately 20 years following service.  Subsequently, 
during the VA examination in 1997, the veteran reported back 
pain for the last twenty years and x-rays showed degenerative 
change.  The specialist opined that there was no connection 
between the veteran's present low back disability, due to 
degenerative arthritis, and the motor vehicle accident in 
service.  On the contrary, the current symptoms were due to 
degenerative arthritis that was part of the aging process.

The veteran appeared for a personal hearing before the 
undersigned in June 2000.  He testified that he was involved 
in an accident in service when he was traveling in a jeep and 
was struck from behind by a truck.  His ribs were broken and 
his appendix and spleen were removed.  He received medical 
care for his low back after service and he had back problems 
since that time.  He had a back disability the entire time he 
worked for Allis-Chalmers and he went to the hospital several 
times.  He drove a forklift and crane and sometimes performed 
heavy lifting during the 22 years he worked at Allis-
Chalmers.

In December 2000, a VA physician from the Veterans Health 
Administration reviewed the claims file and the veteran's 
medical records at the Board's request.  The specialist noted 
that the veteran was involved in a significant motor vehicle 
accident during service and that he had testified that he 
received medical care for his back following service, but 
that those records were now unavailable.  Approximately nine 
years after discharge from service, there was documentation 
of episodes of low back pain.  The x-rays performed in 1975 
found degenerative disc disease of the lumbar spine.  The 
specialist opined that, if the history provided by the 
veteran was correct, then the veteran had a chronic back 
disorder which was at least as likely as not related to the 
in-service accident.

Based upon the above evidence, the Board concludes that the 
record supports a grant of service connection for a low back 
disability.  Initially, the Board finds that the veteran's 
account of his in-service injury is credible.  The veteran's 
testimony that he sustained serious injuries due to a motor 
vehicle accident is supported by his unit's Morning and Sick 
Reports and the lay testimony of his sister.  Although the 
reports do not identify the nature of the veteran's injury, 
they corroborate that he was hospitalized during the time 
period in which the accident occurred.  In addition, 
statements from the veteran's sister include her observations 
of the veteran's injuries when he returned from active duty.  
As the Board accepts that the veteran sustained an injury of 
the type he described, and the veteran has submitted evidence 
of a current back disability, the only remaining issue is 
whether his current symptomatology is attributable to the in-
service injury.  

The Board finds that the evidence of record sufficiently 
links the veteran's current back disability to his period of 
active service.  In making its determination, the Board 
considered the medical evidence in its entirety and the 
opinions of both VA medical specialists.  The Board accords 
more weight to the most recent opinion submitted in December 
2000 rather than to the one submitted in February 1999.  The 
Board may favor one competent medical expert over another 
when it gives an adequate statement of reasons and bases for 
doing so.  See Owens v. Brown, 7 Vet. App. 36, 39-40 (1994).

The VA medical specialist in February 1999 apparently relied 
upon an incomplete reading of the veteran's medial records.  
This specialist found that the veteran did not have 
significant back complaints until 1973 and was asymptomatic 
for approximately 20 years following service.  The specialist 
also referred to x-ray evidence of degenerative changes in 
1997, and then opined that there was no connection between 
the veteran's present low back disability, due to 
degenerative arthritis, and the motor vehicle accident in 
service.

According to the employment records of Allis-Chalmers and the 
medical reports of Dr. Terry, the veteran received treatment 
for his back within several years of discharge from active 
duty.  The veteran continued to receive treatment until 1973, 
when he was found to be completely disabled due to his low 
back.  Shortly thereafter, x-ray findings documented 
degenerative changes of the back.  The VA medical specialist 
in December 2000 based his opinion upon the aforementioned 
facts and found that the veteran's current low back 
disability was at least as likely as not due to the in-
service accident.  In addition, prior opinions of Dr. Terry 
and the May 1997 VA examiner linked the veteran's current low 
back complaints to the motor vehicle accident in service.  
Thus, the record contains competent medical evidence relating 
the veteran's current low back disability to an incident of 
active service.  Accordingly, the benefit sought on appeal is 
granted.


ORDER

Service connection for a low back disability is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

